     Case 2:18-cv-02610-JAM-DB Document 46 Filed 07/22/20 Page 1 of 4

 1    GLENN.KATON, State Bar No. 281841                SAVAGE DAY
      KATON LAW                                        Kelly Savage Day (SBN 235901)
 2     385 Grand Avenue, Suite 200                     101 Lucas Valley Rd., Suite 272
       Oakland, CA 94610
 3     T: (510) 463-3350                               San Rafael CA 94903
       F: (510) 463-3349                               T: (415) 259-6624
 4     gkaton@katon.law                                kelly.savageday@savageday.com
      Attorney for Plaintiff                             Attorney for Defendant Ismael Cisneros
 5
     XAVIER BECERRA, State Bar No. 118517              DAVID W. TYRA, State Bar No. 116218
 6   Attorney General of California                    dtyra@kmtg.com
     ALICIA A. BOWER, State Bar No. 287799             CECILIA L. MARTIN, State Bar No. 301027
 7   Acting Supervising Deputy Attorney                cmartin@kmtg.com
     General                                           KRONICK, MOSKOVITZ, TIEDEMANN
 8   LUCAS L. HENNES, State Bar No. 278361
                                                       & GIRARD
     Deputy Attorney General
 9      1300 I Street, Suite 125                       400 Capitol Mall, 27th Floor
        P.O. Box 944255                                Sacramento, California 95814
10      Sacramento, CA 94244-2550                      Telephone: (916) 321-4500
        Telephone: (916) 210-7323                      Facsimile: (916) 321-4555
11      Fax: (916) 324-5205                              Attorneys for Defendant Mitchell Bolt
        E-mail: Lucas.Hennes@doj.ca.gov
12   Attorneys for Defendant L. Ybarra
13                        IN THE UNITED STATES DISTRICT COURT

14                      FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                  SACRAMENTO DIVISION

16

17
     TIMOTHY M. BRENNER, JR.,                              2:18-cv-02610 JAM DB
18
                                          Plaintiff, STIPULATED REQUEST FOR
19                                                   CONSOLIDATION
                  v.
20
     LISA R. YBARRA, et al.,
21
                                       Defendants.
22

23   TIMOTHY M. BRENNER, JR.,                              2:19-cv-02361-JAM-DB
24                                        Plaintiff,
25                v.
26   MITCHELL BOLT,
27                                      Defendant.
28
                                                       1
                          Stipulated Request for Consolidation (2:18-cv-02610 JAM DB/2:19-cv-02361-JAM-DB)
     Case 2:18-cv-02610-JAM-DB Document 46 Filed 07/22/20 Page 2 of 4

 1         Under Federal Rule of Civil Procedure 42(a), the parties in the above-captioned cases
 2   jointly stipulate to consolidation of these two cases.
 3         Consolidation is appropriate where multiple actions before the court “involve a common
 4   question of law or fact.” Fed. R. Civ. P. 42(a). “District courts enjoy substantial discretion in
 5   deciding whether and to what extent to consolidate cases.” Hall v. Hall, 138 S. Ct. 1118, 1131
 6   (2018). For instance, a district court is permitted to consolidate two closely-related actions “for
 7   all further proceedings,” effectively combining the two cases into a single case for all intents and
 8   purposes. Schnabel v. Lui, 302 F.3d 1023, 1036-37 (9th Cir. 2002).
 9         Here, the parties agree that both Brenner v. Ybarra, 2:18-cv-02610 JAM DB, and Brenner
10   v. Bolt, 2:19-cv-02361-JAM-DB, arise out of the same set of facts. Specifically, both actions
11   arise out of Plaintiff’s allegations that on November 22, 2017, he was assaulted by another
12   prisoner during an escort. On December 12, 2019, the Court related these two cases under Local
13   Rule 123.
14         The parties further agree that it would represent an unnecessary expenditure of judicial
15   resources and needless expense to the parties to maintain these two actions independently. In
16   both actions, the parties anticipate taking Plaintiff’s and Defendants’ depositions, conducting
17   written discovery related to the same set of facts, and obtaining expert testimony relating to the
18   same facts. Furthermore, holding separate proceedings in these two cases runs the risk of
19   inconsistent or cumulative judgments. In the interest of avoiding duplicative discovery and
20   inconsistent judgments, the parties believe it serves the interest of justice to consolidate these two
21   actions. The parties therefore jointly stipulate to the consolidation of these two actions for all
22   purposes moving forward.
23         IT IS SO STIPULATED.
24

25

26

27

28
                                                        2
                              Stipulated Request for Consolidation (2:18-cv-02610 JAM DB/2:19-cv-02361-JAM-DB)
     Case 2:18-cv-02610-JAM-DB Document 46 Filed 07/22/20 Page 3 of 4

 1                                                          XAVIER BECERRA
      KATON.LAW                                             Attorney General of California
 2    /s/ Glenn Katon                                       ALICIA A. BOWER
      GLENN KATON                                           Acting Supervising Deputy Attorney General
 3

 4    Attorney for Plaintiff Timothy M. Brenner, Jr.
                                                            /s/ Lucas L. Hennes
 5                                                          LUCAS L. HENNES
                                                            Deputy Attorney General
 6                                                          Attorneys for Defendant L. Ybarra
 7

 8
      SAVAGE DAY                                        KRONICK MOSKOVITZ TIEDEMANN &
 9    /s/ Kelly S. Day                                  GIRARD
      Kelly S. Day
10
                                                        /s/ Cecilia L. Martin
      Attorney for Defendant Ismael Cisneros            Cecilia L. Martin
11

12                                                      Attorney for Defendant Mitchell Bolt

13

14

15                                                ORDER

16        The Court finds that Brenner v. Ybarra, 2:18-cv-02610 JAM DB, and Brenner v. Bolt, 2:19-

17   cv-02361-JAM-DB, involve common questions of law or fact, and that unnecessary cost or delay

18   will be avoided by consolidation of these two actions. Good cause thereby appearing, these two

19   actions will be consolidated for all purposes moving forward.

20
          All future filed documents must be filed in the lead case 2:18-cv-2610 JAM DB only.
21
     The Clerk is directed to Administratively close member case 2:19-cv-2361 JAM DB. The
22

23   Clerk is further directed to file the Complaint and Answer from the member case 2:19-cv-

24   2361 JAM DB in the Lead Case 2:18-cv-2610 JAM DB.
25

26

27

28
                                                       3
                             Stipulated Request for Consolidation (2:18-cv-02610 JAM DB/2:19-cv-02361-JAM-DB)
     Case 2:18-cv-02610-JAM-DB Document 46 Filed 07/22/20 Page 4 of 4

 1        IT IS SO ORDERED.
 2

 3   Dated: July 21, 2020                                 /s/ John A. Mendez____________
                                                          The Honorable John A. Mendez
 4                                                        United States District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                            Stipulated Request for Consolidation (2:18-cv-02610 JAM DB/2:19-cv-02361-JAM-DB)
